DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 51 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 51 contains subject matter “the core and the second endplate being a single monolith” and the core of the implant being “devoid of a fixed pivot point such that the first endplate and the second endplate move independently of one another” and preparing the intervertebral disc space “without shaping the first boney vertebral endplate or the second boney vertebral endplate”, which the combination of this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention. The specification discloses in an alternative embodiment the second endplate and the core are both rigid and, optionally, can be formed of the same material” and “the core and the second, rigid endplate are a single monolith” and “can, optionally, include a step of preparing a portion of a second boney vertebral endplate for implantation of the second endplate” (see page 9, lines 6-12). The specification does not disclose that the core and the second endplate are a single monolith and the core is devoid of a fixed pivot point. The specifications disclosure of “can, optionally, include a step of preparing a portion of a second boney vertebral endplate for implantation of the second endplate” does not provide adequate support or enablement for the claim limitation “without shaping the first boney vertebral endplate or the second boney vertebral endplate”. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29-30, 35-39, 49-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steffee (U.S. Patent 5,071,437, hereinafter “Steffee”) in view of Henry et al. (U.S. Patent 5,766,252, hereinafter “Henry”). 
Steffee discloses, regarding claim 29, a surgical method (see Fig. 1) comprising: selecting an implant (5, see Fig. 1) having a first endplate (12, see Fig. 2) with a bone-contacting surface (26, see Fig. 2), a second endplate (14) with a bone-contacting surface (26), and a core (16) between the first endplate and the second endplate (see Fig. 2); and implanting the implant within the intervertebral disc space such that the bone-contacting surface of the first endplate contacts the first vertebral endplate (see Fig. 1), the bone-contacting surface of the second endplate the second boney vertebral 
Regarding claim 30, further comprising adjusting the implant within the intervertebral space (see lines 29-41 of column 3, lines 57-61 of column 4, and lines 43-54 of column 6, note that movement of the adjacent vertebrae and the elastic behavior of the core adjusts the implant within the intervertebral space). 
Regarding claim 36, wherein a position of the first endplate is controlled by the first boney vertebral endplate (see lines 29-41 of column 3, lines 57-61 of column 4, and lines 43-54 of column 6, note that movement of the adjacent vertebrae and the elastic behavior of the core controls the position of the endplate).
Regarding claim 37, wherein the position of the first endplate is independent of a position of the second endplate (see lines 29-41 of column 3, lines 57-61 of column 4, and lines 43-54 of column 6, note that movement of the adjacent vertebrae and the elastic behavior of the core will move the position of the first and second endplates independent of each other).
Regarding claim 38, wherein implanting the implant further comprises implanting the implant (see Fig. 1) such that a position of the first endplate is independent of a 
Regarding claim 39, wherein the first endplate can move relative to the first vertebral endplate and the second endplate can move relative to the second endplate (see lines 29-41 of column 3, lines 57-61 of column 4, and lines 43-54 of column 6, note that movement of the adjacent vertebrae and the elastic behavior of the core will move the position of the first and second endplates independent of each other). 
Regarding claim 49, wherein the implant has a single-continuous contour formed by the first endplate, the second endplate, and the core (see Figs. 1 and 4).
Regarding claim 50, wherein the first endplate, the second endplate, and the core each have a perimeter of a same size and shape (see Figs. 1 and 4).
Steffee fails to disclose, regarding claim 29, preparing an intervertebral disc space between a first boney vertebral endplate and a second boney vertebral endplate without shaping the first boney vertebral endplate or the second boney vertebral endplate; and regarding claim 35, further comprising removing at least a portion of an intervertebral disc to form the intervertebral disc space.
Henry discloses a method for implanting an implant (20, see Figs. 7-12), wherein the method includes preparing the intervertebral space (68) between a first boney vertebral endplate and a second boney vertebral endplate (80) without shaping the first boney vertebral endplate or the second boney vertebral endplate (see lines 1-29 of column 4, “without cutting into the bone itself”); and further comprising removing at least 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Steffee to include preparing the intervertebral space without shaping the first or second boney vertebral endplate and removing at least a portion of the disc in view of Henry in order to prepare the disc and endplates for reception of the implant without cutting into the bone itself. 

Claim(s) 31-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steffee and in view of Henry, as applied to claim 29 above, and in further view of Lee et al. (U.S. Patent 4,911,718, hereinafter “Lee”). 
Steffee and in view of Henry disclose all of the features of the claimed invention, as previously set forth above. Steffee further discloses that the endplates (12,14) comprise a porous coating to enhance tissue ingrowth and attachment (see lines 3-19 of column 3). However Steffee in view of Henry fails to explicitly disclose regarding claim 31, wherein the first endplate is made from a material that conforms to a shape of the first boney vertebral endplate under anatomical load; regarding claim 32, wherein the entire bone-contacting surface of the first endplate conforms to the first boney vertebral endplate under anatomical load; regarding claim 33, wherein the second endplate is made from a material that conforms to a shape of the second boney vertebral endplate under anatomical load; and regarding claim 34, wherein the entire 
Lee discloses an intervertebral implant (see Fig. 1) with first and second endplates (8,10) with bone contacting surfaces (e.g. outer surfaces of 8 and 10) that are porous (see lines 30-55 of column 5), wherein an additional elastomer on the top and bottom of the endplates is added (see lines 16-23 of column 6) in order to provide the implant that encourages tissue ingrowth (see lines 30-55 of column 5) and is elastically comparable to the natural structure of the disc (see lines 60-65 of column 2). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the entire porous bone-contacting surface in Steffee in view of Henry to comprise an additional elastomer that conforms to the shape of the vertebral endplates under anatomical load in further view of Lee in order to provide the implant that encourages tissue ingrowth and is elastically comparable to the natural structure of the disc. 

Claim(s) 29-30, 35-39, and 49-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casutt (U.S. Patent 6,645,248 B2, hereinafter “Casutt”) and in view of Henry et al. (U.S. Patent 5,766,252, hereinafter “Henry”).
Casutt discloses, regarding claim 29, a surgical method comprising: selecting an implant (B, see Fig. 4) having a first endplate (1) with a bone-contacting surface (7), a second endplate (2) with a bone-contacting surface (8), and a core (3) between the first endplate and the second endplate (see Fig. 4); and implanting the implant within the intervertebral disc space such that the bone-contacting surface of the first endplate 

    PNG
    media_image1.png
    388
    717
    media_image1.png
    Greyscale

Regarding claim 30, further comprising adjusting the implant within the intervertebral space (see lines 13-21 of column 4 and lines 33-54 of column 7, note torsion, flexural and shear stress in the spine and the elastic behavior of the core 3 enables implant to be adjusted within the intervertebral space).

Regarding claim 37, wherein the position of the first endplate is independent of a position of the second endplate (see lines 13-21 of column 4 and lines 33-54 of column 7, note torsion, flexural and shear stress in the spine and the elastic behavior of the core 3 enables the position of the first endplate to be independent of the position of the second endplate).
Regarding claim 38, wherein implanting the implant further comprises implanting the implant such that a position of the first endplate is independent of a position of the second endplate (see lines 13-21 of column 4 and lines 33-54 of column 7, note torsion, flexural and shear stress in the spine and the elastic behavior of the core 3 enables the position of the first endplate to be independent of the position of the second endplate).
Regarding claim 39, wherein the first endplate can move relative to the first vertebral endplate and the second endplate can move relative to the second endplate (see lines 13-21 of column 4 and lines 33-54 of column 7, note torsion, flexural and shear stress in the spine and the elastic behavior of the core 3 enables the first endplate to move relative to the second endplate). 
Regarding claim 49, wherein the implant has a single-continuous contour formed by the first endplate, the second endplate, and the core (see annotated Fig. 2 below, see also lines 13-23 of column 8 “one-part implant”).

    PNG
    media_image2.png
    340
    748
    media_image2.png
    Greyscale

Regarding claim 50, wherein the first endplate, the second endplate, and the core each have a perimeter of a same size and shape (see annotated Fig. 2 above, see also lines 13-23 of column 8 “one-part implant”).
Casutt fails to disclose, regarding claim 29, wherein the method comprises preparing an intervertebral disc space between a first boney vertebral endplate and a second boney vertebral endplate without shaping the first boney vertebral endplate or the second boney vertebral endplate; and regarding claim 35, further comprising removing at least a portion of an intervertebral disc to form the intervertebral disc space.
Henry discloses a method for implanting an implant (20, see Figs. 7-12), wherein the method includes preparing the intervertebral space (68) between a first boney vertebral endplate and a second boney vertebral endplate (80) without shaping the first boney vertebral endplate or the second boney vertebral endplate (see lines 1-29 of column 4, “without cutting into the bone itself”); and further comprising removing at least a portion of an intervertebral disc to form the intervertebral disc space (see lines 1-29 of column 4, “excision by a scalpel 70 to excise a portion of the disc 68”) in order to 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Casutt to include preparing the intervertebral space without shaping the first or second boney vertebral endplate and removing at least a portion of the disc in view of Henry in order to prepare the disc and endplates for reception of the implant without cutting into the bone itself. 

Claim(s) 31-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casutt and in view of Henry, as applied to claim 29 above, and in further view of Ralph et al. (U.S. Pub. No. 2003/0014112 A1, hereinafter “Ralph”). 
Casutt and in view of Henry disclose all of the features of the claimed invention, as previously set forth above. Casutt further discloses that a bone-contacting surface (7,8) of each endplate (1,2) comprises a mesh (see lines 50-67 of column 4). However Casutt in view of Henry fails to explicitly disclose regarding claim 31, wherein the first endplate is made from a material that conforms to a shape of the first boney vertebral endplate under anatomical load; regarding claim 32, wherein the entire bone-contacting surface of the first endplate conforms to the first boney vertebral endplate under anatomical load; regarding claim 33, wherein the second endplate is made from a material that conforms to a shape of the second boney vertebral endplate under anatomical load; and regarding claim 34, wherein the entire bone-contacting surface of the second endplate conforms to the second boney vertebral endplate under anatomical load.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the entire mesh bone-contacting surface in Casutt in view of Henry to comprise a conformable mesh that conforms to the shape of the vertebral endplates under anatomical load in further view of Ralph in order to provide the implant with superior gripping and holding strength upon initial implantation and provide an osteoconductive surface through which bone may grow. 

Claim(s) 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bresina et al. (U.S. Patent 6,395,035 B2, hereinafter “Bresina”) and in view of Henry et al. (U.S. Patent 5,766,252, hereinafter “Henry”).
Bresina discloses, regarding claim 51, a surgical method (see Fig. 1) comprising: selecting an implant (1, see Fig. 1) having a first endplate (see annotated Fig. 5 below) with a bone-contacting surface (3), a second endplate (see annotated Fig. 5 below) with a bone-contacting surface (4), and a core between the first endplate and the second endplate (see annotated Fig. 5 below), the core and the second endplate being a single monolith (see Fig. 5); and implanting the implant within the intervertebral disc space such that the bone-contacting surface of the first endplate contacts the first vertebral 

    PNG
    media_image3.png
    455
    812
    media_image3.png
    Greyscale

Bresina fails to disclose, regarding claim 51, preparing an intervertebral disc space between a first boney vertebral endplate and a second boney vertebral endplate without shaping the first boney vertebral endplate or the second boney vertebral endplate. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Bresina to include preparing the intervertebral space without shaping the first or second boney vertebral endplate and removing at least a portion of the disc in view of Henry in order to prepare the disc and endplates for reception of the implant without cutting into the bone itself. 

Allowable Subject Matter
Claim(s) 40-48 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose, or suggest: a surgical method of selecting an intervertebral implant having a first end plate having a textured polymeric bone-contacting surface coated with titanium, a second endplate having a textured polymeric bone-contacting surface coated .
Ramirez Jimenez (U.S. Patent 5,458,641) discloses a vertebral body prosthesis with end surfaces with a porous titanium alloy and rough surface to facilitate biological integration; however fails to disclose regarding claim 40, the endplates having a textured polymeric bone-contacting surface and a rigid plate disposed between the core and the first endplate to partition the core from the first end plate.

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. 
The Applicant asserts that Casutt fails to disclose, regarding claim 29, “wherein the core extends substantially across a diameter of one or more of the first endplate and the second endplate”. 
The Office respectfully disagrees. The claim limitation requires that the “core extends substantially across a diameter”, not fully across a diameter of the endplate or flush with the endplate. As set forth above Casutt discloses, wherein the core extends substantially across a diameter of one or more of the first endplate and the second endplate (see annotated Fig. 1 below), e.g. more than 50% across a diameter of the endplates. 

    PNG
    media_image1.png
    388
    717
    media_image1.png
    Greyscale


Applicant’s arguments with respect to claim(s) 51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Stubstad et al. (U.S. Patent 3,867,728) discloses a flexible prothesis that conforms to the natural disc. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773